DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-8 are pending.
Response to Arguments
Applicant’s arguments, see page 4, filed 05/10/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Papadeas et al US8935961 (hereinafter “Papadeas”) discloses a sensor assembly includes a rectangular-shaped pressure sensor element and an electronic circuitry coupled to receive a signal from the pressure sensor element. An open-ended fluid-tight passageway of the sensor assembly conveys fluid from a portal opening of the sensor assembly to a surface of the rectangular-shaped pressure sensor element. The sensor assembly further includes a closed-ended fluid-tight passageway, at least a portion of which is fabricated from metal. The closed-ended fluid tight passageway extends from at least from the portal opening of the sensor assembly to the electronic circuitry on at least a portion of a path adjacent to the rectangular-shaped ceramic pressure sensor element. The sensor assembly includes a temperature sensor element disposed in an end of the closed-ended fluid-tight passageway. Conductive links disposed in the closed-ended fluid tight passageway electrically couple the temperature sensor element to the electronic circuitry. (Fig 1-9, Col 6 line 55 – Col 12 line 64)
However, Papadeas fails to disclose an external housing body that is coupled to the connector, wherein the device additionally comprises a metal bulb, where the temperature-sensitive element is housed, with the metal bulb comprising a base that has an orifice for the passage of fluid and tabs, which project from the base, which extend outside the plastic body to couple to it, and an axial seal, positioned in correspondence with the conduit and the orifice, such that, when the device is mounted, the base of the metal bulb is facing the plastic body, with the conduit and the orifice also aligned to allow the passage of fluid, and with the axial seal compressed axially. This configuration allows for better control of the fluid flow throughout the device.
Miethke US20140005569 discloses an implant for measuring the intracorporeal pressure with telemetric transmission of the measured value. The abstract of the disclosure is submitted herewith as required by 37 C.F.R. §1.72(b). As stated in 37 C.F.R. §1.72(b): A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading “Abstract of the Disclosure.” The purpose of the abstract is to enable the Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. The abstract shall not be used for interpreting the scope of the claims. Therefore, any statements made relating to the abstract are not intended to limit the claims in any manner and should not be interpreted as limiting the claims in any manner. (Fig 1-7, Paragraph 0112-0122)
However, Miethke fails to disclose an external housing body that is coupled to the connector, wherein the device additionally comprises a metal bulb, where the temperature-sensitive element is housed, with the metal bulb comprising a base that has an orifice for the passage of fluid and tabs, which project from the base, which extend outside the plastic body to couple to it, and an axial seal, positioned in correspondence with the conduit and the orifice, such that, when the device is mounted, the base of the metal bulb is facing the plastic body, with the conduit and the orifice also aligned to allow the passage of fluid, and with the axial seal compressed axially. This configuration allows for better control of the fluid flow throughout the device
Prior arts such as Papadeas and Miethke made available do not teach, or fairly suggest, an external housing body that is coupled to the connector, wherein the device additionally comprises a metal bulb, where the temperature-sensitive element is housed, with the metal bulb comprising a base that has an orifice for the passage of fluid and tabs, which project from the base, which extend outside the plastic body to couple to it, and an axial seal, positioned in correspondence with the conduit and the orifice, such that, when the device is mounted, the base of the metal bulb is facing the plastic body, with the conduit and the orifice also aligned to allow the passage of fluid, and with the axial seal compressed axially. This configuration allows for better control of the fluid flow throughout the device.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-8 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855